DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer 
The terminal disclaimer filed on 04/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 14/843264 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
The Amendment filed 04/11/2022 has been accepted and entered. Accordingly, claim 1 has been amended. 
New claims 2-14 are added.
Claims 1-14 are pending in this application.      

Response to Arguments
Applicant’s arguments: see Page 5 of the Amendment filed 04/11/2022, with respect to claims 1-14, in conjunction with amendments “obtaining mobility history information upon change of a first cell in a radio resource control (RRC) idle state to a second cell, wherein the mobility history information includes an identifier of the first cell and information on a time duration for which the terminal has stayed in the first cell; receiving, from a base station, a request for the mobility history information; and transmitting, to the base station. the mobility history information, as a response to the request” has been fully considered and are persuasive. Therefore, rejections of claims 1-14 have been withdrawn.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “obtaining mobility history information upon change of a first cell in a radio resource control (RRC) idle state to a second cell, wherein the mobility history information includes an identifier of the first cell and information on a time duration for which the terminal has stayed in the first cell; receiving, from a base station, a request for the mobility history information; and transmitting, to the base station. the mobility history information, as a response to the request” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Elkin et al. (U.S. Patent Application Publication No. US 5966656 A), which is directed to radio communication system; and teaches that reporting mobility history information upon entering a first radio access technology (RAT) from a second RAT or an out-of-service/out-of-range when the radio communication device 100 is in range after a period during which it was out of range when the device 100 is moving and a "total" history report is informing the user of out-of-range periods, in-range periods, and even marginal periods; mobility history information including information on a time duration such as the dates and times stored in the history table 130 for which the terminal stayed in the second RAT or in out-of-service/out-of-range in which the terminal is not connected to any base station; and
	Serravalle (U.S. Patent Application Publication No. US 2010/0317349 A1), which is directed to the Intra LTE communication system; and teaches that providing the history data information upon entering into the active state of a first radio access technology (RAT) with a ping pong algorithm of different TAs in which the terminal is in the idle state to any base station; reporting the history data information on a time spent/duration for which the UE stayed in the idle state or information on a time spent/duration for which the UE stayed in the idle state when entering the active state; in the idle state, the moving UE is not connected/aware of any base station; information during the mobility of UE from the second radio access technology (RAT) to the first RAT within the Intra LTE system is mobility history information such as the location of UE e.g., TA1-TA3 for which the UE terminal time spent/stayed in the idle state of the second RAT or out-of-service state; mechanism consist on UE tracking the last visited cells during idle state together with the time spent/stayed in each cell and informs the base station eNB; receiving a request history data information from a base station; history data identifying the cells & TAs in which the UE has been present whilst in the idle state is maintained; transmitting the history data information to the base station; reporting the cell/reselection history data whenever requested by the base station (par [0062]-[0066], Fig.7).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “obtaining mobility history information upon change of a first cell in a radio resource control (RRC) idle state to a second cell, wherein the mobility history information includes an identifier of the first cell and information on a time duration for which the terminal has stayed in the first cell; receiving, from a base station, a request for the mobility history information; and transmitting, to the base station. the mobility history information, as a response to the request” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414